Citation Nr: 9919015	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-10 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to a total disability evaluation for 
compensation based on individual unemployability.



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran, who is entitled to pension, had active military 
service from January 1954 to January 1956.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
1996, by the Baltimore, Maryland Regional Office (RO), which 
denied the veteran's claims of entitlement to service 
connection for schizophrenia and a total disability 
evaluation based on individual unemployability.  The notice 
of disagreement with this determination was received in July 
1996.  The statement of the case was issued in October 1996.  
The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in October 1996.  A 
transcript of the hearing is of record.  A supplemental 
statement of the case was issued in October 1996.  The 
substantive appeal was received in November 1996.  

On February 4, 1998, the veteran appeared and offered 
testimony at a hearing before the undersigned member of the 
Board in Washington, D.C.  A transcript of that hearing is 
also of record.  In April 1998, the Board remanded the case 
to the RO for further development.  Additional VA treatment 
records were received in July 1998.  Medical records from the 
Social Security Administration were received in January 1999.  
A supplemental statement of the case was issued in February 
1999.  The appeal was received at the Board in April 1999.  


FINDINGS OF FACT

1.  No competent medical evidence has been submitted of a 
nexus between the veteran's schizophrenia and his  period of 
active military service.  Neither has competent medical 
evidence been submitted which shows that schizophrenia was 
manifested to a compensable degree within one year of his 
discharge from service.  

2.  The veteran is not currently service-connected for any 
disability.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for schizophrenia.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for entitlement to a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities has no legal merit.  38 
U.S.C.A. §§ 101(13), 1155 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  The service medical records, including 
the enlistment examination of December 1953 as well as the 
separation examination of December 1955, are completely 
silent with respect to any complaints or findings of 
schizophrenia.  

The veteran's application for a psychiatric disorder (VA Form 
21-526) was received in January 1995.  

Submitted in support of the veteran's claim was a private 
medical statement from Gladys E. Fitzpatrick, Ph.D., dated in 
February 1982, indicating that the veteran had been known to 
her practice since 1975; he was originally diagnosed as 
suffering from paranoid schizophrenia which was later 
determined to be in remission.  Dr. Fitzpatrick reported that 
at the time of the veteran's last evaluation by the 
psychiatrist, he had absolutely no insight to his illness; no 
gross delusions or hallucinations were noted.  His affect was 
absolutely flat.  Judgment was poor; no suicidal or homicidal 
ideations were reported.  Memory was slow but intact.  It was 
noted that the veteran was taking medications.  

Received in September 1995 were VA outpatient treatment 
reports dated from October 1994 through July 1995, which show 
that the veteran received clinical evaluation for symptoms of 
a psychiatric disorder; the records indicate that the veteran 
had paranoid trend to thoughts.  The pertinent diagnosis was 
probable paranoid schizophrenia; treatment consisted mostly 
of medication.  

Received in April 1996 was the report of a psychological 
evaluation conducted in April 1982.  It was noted that the 
veteran had inappropriate movements of his lips and seemed to 
be somewhat hostile, and at other times was vague and 
aggressive.  The veteran reported that he had been going to 
Bronx Lebanon Hospital for the last 7 years for outpatient 
treatment; he indicated that he continued to take medications 
because it helped; otherwise, he would not be able to sleep.  
The veteran denied any history of hallucinations or any other 
such psychiatric episodes.  It was noted that the veteran 
became very hostile and angry when he was asked any questions 
about his possible psychiatric difficulties; however, he 
stated that he occasionally got depressed.  Following a 
mental status evaluation, the pertinent diagnosis was 
schizophrenia, undifferentiated form.  

Received in June 1996 was a VA outpatient treatment report 
dated in August 1995 which revealed a diagnosis of probably 
schizophrenia; bipolar illness would be a secondary 
possibility.  Also received in June 1996 was a private 
medical statement from Bruce Kay, M.D., dated in April 1996, 
indicating that the current diagnosis was paranoia, most 
likely due to paranoid schizophrenia and he had been found to 
be unemployable by another agency.  Also received in June 
1996 was a copy of an X-ray study involving an orthopedic 
disorder.  

Received in July 1996 was a private medical statement from 
David J. Flicker, M.D., dated in February 1982, wherein he 
indicated that he appraised a disability of 50 percent of 
total from the neuropsychiatric aspect; however, he did not 
believe that the veteran's problem was at all attributable to 
his industrial activity.  Dr. Flicker stated that when he 
first saw the veteran in 1973, he found no neuropsychiatric 
disability attributable to his industrial activity.  Dr. 
Flicker indicated that he next saw the veteran in 1976 at 
which time he appraised a minimal neuropsychiatric disability 
associated with the way he was treated by his employer.  Dr. 
Flicker concluded that there was little question in his mind 
that "virtually all of the neuropsychiatric antedated his 
employment."  

Received in October 1996 was a copy of a decision from the 
Social Security Administration, dated in July 1983, 
indicating that the veteran was granted social security 
disability benefits retroactive to May 1973 due to physical 
and mental problems.  The report indicated that on December 
22, 1975, Dr. Moltz reported that the veteran was under his 
care for a serious emotional disorder.  Dr. Moltz concluded 
that the veteran's condition precluded employment, and that 
his prognosis was poor.  In June 1976, the veteran was 
diagnosed with severe anxiety depression, and was considered 
to be unable to work due to his conditions and the 
medications he was receiving.  Overall, the report revealed 
recurrent diagnosis of chronic schizophrenia for which the 
veteran received continuous clinical evaluation and 
medications.  

At his personal hearing in October 1996, the veteran reported 
that his wife was raped before he was married; he also 
reported that his brother was wounded twice during the Korean 
Conflict, and that his own son was found dead in 1981 while 
on active duty in 1981.  The veteran noted that he had been 
found to be disabled due to a severe mental impairment.  The 
veteran stated that doctors told him that he was 
schizophrenic.  The veteran also reported that he had been 
diagnosed as suffering from schizophrenia; he indicated that 
he had been unemployable since 1973.  

Received in November 1996 was a copy of a medical statement 
from Dr. Bruce Kay, dated in April 1996, the contents of 
which were previously reported above.  

At his personal hearing in February 1998, the veteran 
testified that treatment he was subjected to as a Negroid 
caused him to suffer paranoia; he indicated that he was 
actually harassed in service.  The veteran stated that it was 
his belief that he was discharged from service because of his 
race.  It was also contended that the veteran was discharged 
from military service because of his mental disability.  It 
was also reported that he had been seeing doctors and 
receiving treatment over the years following his discharge 
from service.  The veteran also testified that he got fired 
from every job he ever held.  The veteran reported that he 
had been unable to obtain employment because no one will hire 
him.  

Received in July 1998 were VA outpatient treatment reports 
dated from January 1993 to June 1998, which show that the 
veteran continued to receive clinical attention and treatment 
for paranoid schizophrenia.  

Received in January 1999 were medical records from the Social 
Security Administration, indicating that the veteran began 
receiving treatment for a psychiatric disorder, diagnosed as 
paranoid schizophrenia, since 1975.  The records indicate 
that the veteran suffered from a prolonged severe psychiatric 
condition manifested by severe anxiety depression, 
psychosomatic pain, loss of attention span, loss of libido, 
and depressive pseudo dementia.  Among these records is a 
statement from Dr. Moltz, dated in December 1975, who 
reported that the veteran was in treatment for a serious 
emotional disorder that affects his ability to maintain 
employment.  In a medical statement from Sidney Keats, M.D., 
dated in October 1976, it was reported that the veteran had a 
severe neuropsychiatric problem.  Dr. Keats stated that it 
was difficult to separate the veteran's orthopedic disability 
from the overpowering neuropsychiatric problem.  The records 
reported that the veteran's chronic schizophrenia was related 
to an accident he suffered at work in 1973.  

B.  Legal analysis.

I.  Entitlement to service connection for schizophrenia.

The veteran essentially contends that service connection is 
warranted for schizophrenia which developed as a result of 
his experiences while on active duty.  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

In addition, where a veteran served continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and a psychosis becomes manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim. 38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Also, in order for a claim to be well-grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

In this regard, the Board notes that the veteran's service 
medical records do not reflect any complaints or treatment of 
schizophrenia.  Additionally, although the veteran has been 
treated on numerous occasions since service for paranoid 
schizophrenia, there is no competent medical evidence of 
record which states that the veteran suffers from 
schizophrenia due to service.  

The Board has carefully considered the contentions of the 
veteran as set forth in his numerous statements in support of 
his claim and his testimony with respect to the relationship 
between his paranoid schizophrenia and military service.  
However, the veteran is not competent to provide a medical 
opinion as to causation of his paranoid schizophrenia because 
this requires specialized medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran's assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded.  See 
Grottveit, at 93; LeShore v. Brown, 8 Vet. App. 406 (1995).  
Consequently, the Board concludes that the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for schizophrenia.  


II.  Entitlement to a total disability rating for 
compensation based on individual unemployability.

The veteran essentially contends that he is unable to obtain 
employment as a result of his paranoid schizophrenia and 
should therefore be entitled to a total rating for 
compensation based on individual unemployability.  

The Secretary shall adopt a schedule of ratings of reduction 
in earning capacity from specific injuries or combinations of 
injuries and the schedule shall provide ten grades of 
disability upon which compensation shall be based,  up to a 
total 100 percent rating.  38 U.S.C.A. § 1155 (West 1991).  
The term "compensation" means a monthly payment made by the 
VA to a veteran because of a service-connected disability.  
38 U.S.C.A. § 101(13) (West 1991).  If, as in this case, a 
veteran does not have a service-connected disorder then 
compensation, including a total rating for compensation based 
on individual unemployability cannot be granted.  

Therefore, there is no legal basis for the grant of a total 
disability rating based on individual unemployability.  As 
the law, rather than the evidence, is dispositive in this 
case, the claim is denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Entitlement to service connection for schizophrenia is denied 
as not well-grounded.  

Entitlement to a total disability rating for compensation 
based upon individual unemployability is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

